Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life and Annuity Company of America: We consent to the use of our reports with respect to Nationwide Provident VLI Separate Account A dated April25, 2008, and for Nationwide Life and Annuity Company of America dated April25, 2008, included herein, and to the reference to our firm under the heading “Experts” in the Statement of Additional Information (SEC FileNo.333-82611, Post-Effective Amendment No.11). /s/ KPMG LLP Philadelphia, PA July 17, 2008
